Citation Nr: 1209780	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.

2.  Entitlement to a compensable disability evaluation for service-connected laceration scar of the anterior scalp.

3.  Entitlement to a total schedular rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a total extra-schedular rating based on TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was most recently before the Board in July 2009.  At that time, the Board denied entitlement to a compensable rating for status post hemorrhoids and anal fissures.  The Board also remanded the rating issues pertaining to bilateral hearing loss and a laceration scar of the anterior scalp, as well as the TDIU issue, to the agency of original jurisdiction (AOJ) for additional development.

In the July 2009 decision, the Board referred a claim of service connection for dental injuries to the AOJ.  It does not appear that this issue has been addressed and it is again referred to the AOJ.

The issue of entitlement to TDIU on an extra-schedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Audiological evaluation reflects that the Veteran's service-connected bilateral hearing loss is manifested by no worse than level I hearing impairment in both ears.

2.  The Veteran's service-connected laceration scar of the anterior scalp is hypopigmented, which more nearly approximates one characteristic of disfigurement.

3.  Prior to October 10, 2008, the Veteran's service-connected disabilities included schizophrenia, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; a laceration scar of the anterior scalp, evaluated as 10 percent disabling; postoperative hemorrhoids and anal fissure, evaluated as noncompensably disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  The disabilities combined to be 60 percent disabling.

4.  From October 10, 2008, the Veteran's service-connected disabilities include schizophrenia, evaluated as 100 percent disabling; tinnitus, evaluated as 10 percent disabling; a laceration scar of the anterior scalp, evaluated as 10 percent disabling; postoperative hemorrhoids and anal fissure, evaluated as noncompensably disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  The disabilities other than schizophrenia combine to be 20 percent disabling and do not preclude the Veteran from following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a 10 percent rating for service-connected laceration scar of the anterior scalp have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2008).

3.  The criteria for assignment of TDIU on a schedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).

4.  From October 10, 2008, the criteria for referral of the TDIU issue on an extra-schedular basis to the Director of Compensation & Pension Service have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through September 2004 and July 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims for increased ratings and for TDIU.  The Veteran was told that the evidence must show that his service-connected disabilities had gotten worse.  The July 2009 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in July 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board also finds that the September 2004 and July 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the rating issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Tampa, Florida.  Pursuant to the Board's July 2009 remand, records from the Social Security Administration were also obtained.  Additionally, the Veteran was provided a hearing before the Board in May 2008, the transcript of which is of record.  Moreover, the Veteran was provided VA examinations in connection with his claims in November 2004, the reports of which are also of record.  Those reports provide sufficient evidence for evaluating the Veteran's disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Notably, in the remand, the Board also requested that the Veteran be afforded additional VA examinations in connection with his claims.  The examinations were to be conducted in order to assess the current disability level of his service-connected bilateral hearing loss and laceration scar of the anterior scalp.  An opinion was also to be obtained concerning his employability.  A review of the claims file reveals that the examinations could not be conducted in an adequate fashion as the Veteran was found to be in a nursing home.  A VA physician attempted to conduct an examination of the Veteran's scar, but the Veteran was unable to answer questions appropriately, and was confused and disoriented.  Therefore, VA's duty to assist by providing medical examinations was frustrated in this case.  Nevertheless, the Board's July 2009 remand instructions were substantially complied with in this regard as the AMC attempted to schedule the examinations as requested.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions).)

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Bilateral Hearing Loss

The Veteran asserts that his service-connected bilateral hearing loss is more disabling than currently rated.  He contends that a compensable rating is warranted.  At his hearing, the Veteran and his wife testified that hearing aids help, but that his hearing loss has continued to worsen.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2011).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  In view of the available evidence, these provisions are not applicable during any period of the claims process.

A VA audiological examination was afforded to the Veteran in November 2004.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examination results documented a puretone threshold average of 56.25 for the right ear and 52.5 for the left ear.  The Maryland CNC speech recognition score was 92 percent for the right ear and 96 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the November 2004 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  These results are reflective of the noncompensable rating that is already assigned.  Additionally, none of the puretone thresholds can be considered an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, warranting consideration of Table VIA.

As noted previously, the Board remanded the claim in July 2009 in an attempt to obtain a more recent audiological examination.  Unfortunately, when VA attempted to examine the Veteran, his mental status had deteriorated to such a degree that he was not able to respond appropriately to an examiner.

Records from the Tampa VAMC show continued treatment for hearing loss during the course of the claim.  Primarily, the treatment was to address the Veteran's hearing aids.  In December 2005, an audiological evaluation was conducted.  Although the evaluation was incomplete (for rating purposes), the audiometric measurements that were documented generally tended to show results that were no worse than the November 2004 examination.

In August 2008, an audiological evaluation was conducted at the Tampa VAMC in the course of treatment.  The audiologist noted that there were inconsistencies with the test and that the results were not adequate for adjudication purposes.  Another test was conducted later in August 2008.  The subsequent evaluation results documented a puretone threshold average of 55 for the right ear and 50 for the left ear.  The speech recognition score was 92 percent for the right ear and 92 percent for the left ear.  None of the puretone thresholds can be considered an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, warranting consideration of Table VIA.  Based on the above results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the August 2008 evaluation.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  These results are reflective of the noncompensable rating that is already assigned.  Although the audiologist noted in the report that the test results were not to be used for adjudication purposes, the report represents the best evidence for assessing the Veteran's hearing loss subsequent to the November 2004 VA examination.  While it is not as probative as the requested VA examination would have been, it shows that the Veteran's hearing loss likely remains at a noncompensable level of impairment.

In consideration of the objective audiometric examination results that have been made a part of the record from the time period one year before the claim for an increase was filed, the Board finds that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level I hearing impairment in both ears.  Therefore, a noncompensable rating is appropriate and a higher rating is not warranted at any time during the claim process.  In reaching the conclusion that the claim must be denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Laceration Scar on the Anterior Scalp

The Veteran asserts that his service-connected laceration scar of the anterior scalp is more disabling than currently rated.  He contends that a compensable rating is warranted.  At his hearing, the Veteran and his wife testified that the scar is about the same as it has been and that he had used topical ointment.

(During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  Id.  No such request has been made in this case.)

The applicable rating criteria for disfigurement of the head, face, or neck are set forth in Diagnostic Code 7800.  Under that diagnostic code, a 10 percent evaluation is warranted for scars of the head, face, and neck with one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Id.

A VA examination of the scar was conducted in November 2004.  It was noted that the Veteran sustained a laceration to the anterior scalp when he fell back and hit his head on a stairway during military service.  Examination revealed a hypopigmented linear scar in the shape of a "6" that was measured at 2.5 cm x 1.0 mm.  There was no pain to palpation, keloid formation, edema, inflammation, breakdown, ulceration, or gross distortion.

In February 2010, a VA examiner attempted to examine the Veteran's scar.  The Veteran was unable to answer any questions appropriately, and was confused and disoriented.  Photographs could not be taken because consent could not be obtained.  Even so, the examiner was able to produce some information regarding the scar.  It was measured as 4 cm x 2 mm.  Another scar was found that measured 3 cm x 2 mm.  The scars were superficial and not painful.  There were no signs of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.   Records from the Tampa VAMC do not show treatment for the scar.

Based on this information, the only characteristic of disfigurement that may be applicable is related to the hypopigmentation identified in the November 2004 examination report.  Although the hypopigmented scar does not exactly meet the necessary measurement requirements, the Board finds that the hypopigmented scar more nearly approximates one characteristic of disfigurement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When there is one characteristic of disfigurement for a scar on the head, a 10 percent rating is warranted.  See 38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).  Therefore, a compensable rating is warranted-10 percent-for the entire rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

Because the evidence does not show that the scar results in visible or palpable tissue loss, gross distortion or asymmetry of a feature, or two or more characteristics of disfigurement, an even higher rating is not warranted under Diagnostic Code 7800.  Additionally, the other potentially applicable diagnostic codes pertaining to the evaluation of scars do not allow for a rating in excess of 10 percent in this case.  The evidence does not show that the Veteran's scar is unstable or painful on examination, and there is no indication that the scar results in limitation of function of the affected part.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, and 7805) (2008).

For the foregoing reasons, the Board finds that the claim for a compensable rating for laceration scar of the anterior scalp is granted-to 10 percent.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extra-schedular Rating

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's bilateral hearing loss or laceration scar of the anterior scalp has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.

In regards to hearing loss specifically, the November 2004 examination report described the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner that the Veteran's primary complaint was understanding speech.  Such an effect does not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


TDIU

The Veteran contends that his service-connected disabilities preclude him from securing and following substantially gainful employment.  Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  

In the July 2009 decision, the Board referred to the AOJ a claim by the Veteran for an increased rating for service-connected schizophrenia.  At that time, the disability was rated as 50 percent disabling.  While the case was in remand status, the RO issued a September 2009 rating decision wherein the rating for schizophrenia was increased to 100 percent (totally disabling).  The rating was made effective as of October 10, 2008.

In view of the RO's action in the July 2009 decision, the Veteran is in receipt of a total schedular rating from October 10, 2008.  Historically, VA would treat the TDIU issue as moot from October 10, 2008.  VA General Counsel had issued a precedent opinion holding that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  Therefore, the TDIU issue is potentially not moot from October 10, 2008.

In light of Bradley, from October 10, 2008, the issue of entitlement to TDIU must be addressed in the context of the Veteran's service-connected disabilities excluding schizophrenia for which he is in receipt of a 100 percent rating.  Other than schizophrenia, the Veteran is service connected for:  tinnitus, evaluated as 10 percent disabling; a laceration scar of the anterior scalp, evaluated as 10 percent disabling; postoperative hemorrhoids and anal fissure, evaluated as noncompensably disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  The disabilities other than schizophrenia combine to be 20 percent disabling.  See 38 C.F.R. § 4.25 (2011).

Because the service-connected disabilities other than schizophrenia combine to be 20 percent disabling, the schedular requirements for a TDIU rating are not met from October 10, 2008.  See 38 C.F.R. § 4.16(a).  Therefore, entitlement to TDIU is denied on a schedular basis.  Additionally, the evidence does not reflect that the Veteran's service-connected disabilities other than schizophrenia combine to preclude him from following substantially gainful employment.  Only with consideration of his schizophrenia does this occur.  Thus, the case need not be referred to the Director of Compensation & Pension Service for extra-schedular consideration from October 10, 2008.  See 38 C.F.R. § 4.16(b).

Prior to October 10, 2008, the Veteran's service-connected disabilities included schizophrenia, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; a laceration scar of the anterior scalp, evaluated as 10 percent disabling; postoperative hemorrhoids and anal fissure, evaluated as noncompensably disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  The disabilities combined to be 60 percent disabling.  See 38 C.F.R. § 4.25.  Because the service-connected disabilities combined to be 60 percent disabling, the schedular requirements for a TDIU rating were not met prior October 10, 2008.  See 38 C.F.R. § 4.16(a).  Therefore entitlement to TDIU is denied on a schedular basis prior to October 10, 2008.

The evidence prior to October 10, 2008, includes a November 2004 VA psychiatric examination.  The examiner did not feel that the Veteran was employable based on his current mental status.  In June 2005, the Veteran had a GAF (global assessment of functioning) of 20 on admission to hospitalization at the Tampa VAMC.  According to DSM-IV, a GAF score of 20 equates to some danger of hurting self or others, occasionally fails to maintain minimal personal hygiene, or gross impairment in communication.  On his application for TDIU, the Veteran stated that he last worked full time in 1980 and he could not work due to his inability to concentrate.  It was also noted that the Veteran could not actually remember his past employers or dates of employment.

In light of this information, the Board finds that there is evidence that, prior to October 10, 2008, the Veteran's service-connected disabilities combined to render him unemployable even though the schedular requirements for a TDIU were not met.  See 38 C.F.R. § 4.16(b).  Therefore, as addressed further in the remand section, the Veteran's claim must be referred to the Director of Compensation & Pension Service for consideration of entitlement to TDIU on an extra-schedular basis prior to October 10, 2008.


ORDER

An increased rating for bilateral hearing loss is denied.

A 10 percent rating for a laceration scar of the anterior scalp is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU on a schedular basis is denied.

From October 10, 2008, entitlement to TDIU on an extra-schedular basis is denied.



REMAND

As noted in the decision section, the Veteran's service-connected disabilities may have precluded him from securing a substantially gainful occupation prior to October 10, 2008.  Therefore, on remand, the claim must be forwarded to the Director of Compensation & Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Along with the claims file, a full statement should be provided that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  Id.

Accordingly, this issue is REMANDED for the following action:

Refer the issue of entitlement to TDIU prior to October 10, 2008 to the Director of Compensation & Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).  Provide the Director with a full statement that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  Emphasize that the time period for consideration is that period prior to October 10, 2008.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


